Drawings
The drawings are objected to because:
The scale of Figs. 4 & 5 is too small to show details of the invention without crowding.
They fail to show:
Lubricant outside shaft 110 as recited in claim 1.  See MPEP 608.02 for the appropriate cross hatch pattern to depict lubricant.
The joint bearing inner race 164 coupled to an outer part of the shaft 110 as recited in claim 4.  Figs. 4 & 5 instead show the joint bearing inner race 164 coupled an outer part of the joint inner race extension 134b.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2, line 2 recites the limitation, “a wheel bearing outer race”.  It is unclear if this outer race is the same as or different from that recited at claim 1, line 11.
Claim 4, line 2 recites the limitation, “a joint bearing outer race”.  It is unclear if this outer race is the same as or different from that recited at claim 1, line 10.
Claim 6 recites the limitation, “a joint bearing inner race coupled [to the outer part of the shaft and] to an outer part of a joint inner race extension”.  It is unclear how the joint bearing inner race 164 could be coupled to both an outer part of the shaft 110 and an outer part of the joint inner race extension 134b.

Claim Rejections - 35 USC § 102
Claims 1-4, 8 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunham, US 1,396,102.  Dunham shows an axle (1) assembly for a driving wheel (11) of a vehicle, comprising: 
a shaft (30) rotated by receiving driving force from a powertrain (page 1, lines 105-108); 
an axle housing (36, 37) disposed to pass through a center (29) of a steering knuckle (2, 7, 25) connected to a steering apparatus, and coupled to the shaft through a joint (35) so as to be rotated integrally with the shaft; 
a wheel bearing (38) mounted between the steering knuckle and the axle housing; 
a joint bearing (33) mounted on an outer part of the shaft so as to be spaced apart from the joint by a designated distance; and 
a boot unit (31, 46) configured to have a first end (31) coupled to an outer race of the joint bearing and a second end (46) coupled to an outer race of the wheel bearing so as to form a space filled with a lubricant outside the shaft,
wherein the wheel bearing comprises: a wheel bearing outer race coupled to the steering knuckle; a wheel bearing inner race mounted on an outer circumferential part (37) of the axle housing; and a plurality of wheel bearing balls rotatably disposed between the wheel bearing outer race and the wheel bearing inner race,
wherein a boot unit fixing part (43) is formed integrally with the wheel bearing outer race, and the second end of the boot unit is coupled to the boot unit fixing part,
wherein the joint bearing comprises: a joint bearing outer race coupled to the first end of the boot unit; a joint bearing inner race coupled to the outer part of the shaft; and a plurality of joint bearing balls rotatably disposed between the joint bearing outer race and the joint bearing inner race,
wherein the boot unit comprises: a first boot member (31) configured to have a first end airtightly coupled to an outer part of the joint bearing outer race; and a second boot member (46) configured to have a first end airtightly coupled to a second end of the first boot member and a second end airtightly coupled to an outer part of the wheel bearing outer race,
wherein Fig. 1 shows a forming part having a shape bent so as to protrude outwards in a radial direction of the axle housing is formed at one end of the axle housing, and when the wheel bearing inner race is coupled to the outer circumferential part of the axle housing, the wheel bearing inner race is pressed against an engaging protrusion of the axle housing by the forming part.

Allowable Subject Matter
Claims 7 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 & 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldman and Wormsbaecher disclose axle assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679